Weiss, P. J.
Appeal from two orders of the Family Court of Schoharie County (Lament, J.), entered March 12, 1993, which granted petitioner’s applications, in two proceedings pursuant to Family "Court Act article 3, to extend respondent’s placement with petitioner.
By petition dated August 13, 1992 and received on August 17, 1992, petitioner sought to extend respondent’s placement for six months. The placement order in effect at the time was due to expire on October 23, 1992. Family Court Act § 355.3 (1) required that, absent good cause shown, the petition be filed 60 days prior to the placement expiration date. While admittedly received by Family Court on August 17, 1992, the petition was not acted upon as "filed” until August 28, 1992, *93958 days prior to the placement expiration date. The acknowledged reason for the delay in processing by the court clerk’s office was staff shortages due to vacancies and vacations, items admittedly beyond petitioner’s control. Petitioner’s acts were themselves quite timely and not done on the eve of a deadline. Moreover, the record shows that all parties consented to the extension of placement in open court.
We find no merit to respondent’s contention that Family Court erred in its discretion in finding the petition timely and jurisdictionally effective, and accordingly affirm Family Court. As the resultant continuation of respondent’s placement has not otherwise been challenged, the next ordered extension suffered no jurisdictional defect as a result and, absent another challenge, must be affirmed.
Mercure, White, Mahoney and Casey, JJ., concur. Ordered that the orders are affirmed, without costs.